Reynolds, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board disallowing her claim for death benefits on the grounds that decedent’s death was not causally related to his work activities. Decedent, an associate director on the staff of respondent employer, suddenly expired on Sunday, February 26, 1961 while in bed at home. Claimant asserts that the fatal thrombosis was precipitated by mental, nervous and emotional strain suffered in carrying out decedent’s employment activities. The carrier’s expert and an impartial specialist selected by the board, however, found death to have been caused by the progressive effect of advanced occlusive atherosclerotic coronary artery disease and not decedent’s work activities. The board, of course, is the appropriate body to resolve such factual disputes (Matter of Palermo v. Gallueci é Sons, 5 N Y 2d 529) and whereas here there is direct medical opinion sustaining the board’s determination its findings must be final (Workmen’s Compensation Law, § 23; e.g., Matter of Both v. Model Pawnbrokers, 16 A D 2d 841). Decision affirmed, without costs. Herlihy, J. P., Taylor, Aulisi and Hamm, JJ., concur.